Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143942(23)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re:                                                                                                   Brian K. Zahra,
                                                                    SC: 143942                                        Justices
  The Honorable SYLVIA A. JAMES,                                    JTC: Formal Complaint No. 88
  Judge, 22nd District Court

  ______________________________________/

         On order of the Court, the Judicial Tenure Commission’s Bill of Costs is
  considered, and the respondent, Sylvia A. James, is ORDERED to pay costs of $16,500
  to the Commission.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2012                    _________________________________________
           d1204                                                               Clerk